DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  the status identifiers are incorrect. Amend to withdrawn.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 38, the term “when present” (line 19) is not understood. The claim makes clear the composition includes an accelerator. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-24, 26-27, 29-30, 32, 34, and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loper et al (2006/0172823) in view of Molitor et al (6,299,550).  Claim 17, Loper discloses a golf ball comprising a core, an inner mantle and a cover (abstract).  The cover layer is made by injection molding or compression molding and includes dimples (fig. 1, [0348]).  The cover layer may be made from thermoplastic polyurethane [0286].  The melting point of the material would fall within applicant’s range from 40 to 350 C because the average injection molding temperatures for polyurethanes are from 150 to 300 C (see [0024] of US 2014/0274466).  The Shore D hardness of the inner mantle is from 20 to 70 [0121].  The Shore D hardness of the cover is 57 (tables 1-2).  The thickness of the inner mantle is from 0.055 to 0.07 inch [0122].  The thickness of the cover layer is 0.035 inch (tables 1-30).  The ball PGA compression is from 70 to 130 [0028].  The COR of the golf ball is 0.796 (table 2).  Loper discloses the inner mantle is made using a compression molding or injection molding but does not disclose ultrasonic welding.  However, Molitor teaches the method of ultrasonic welding.  One of ordinary skill in the art would have modified the method of connecting the layers as an obvious design choice for durability since all are common in the golfing art. Claim 18, Loper discloses a golf ball comprising a core, an inner mantle and a cover (abstract).  The intermediate layer is made by injection molding or compression molding (fig. 1, [0348]).  The cover layer may be made from thermoplastic polyurethane [0286].  The melting point of the material would .

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.  Applicant argues the secondary reference, Molitor, only mentions ultrasonic welding once in the reference and describes forming the layer surrounding a hollow interior or core. Applicant also states there is no detail or description that would inform a skilled artisan how to effect ultrasonic welding. The Examiner disagrees. The term ultrasonic welding is not a new method and is widely recognized. It is not necessary for the prior art to describe or detail the process for a method that is common. While Molitor describes a hollow core, the primary . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
March 7, 2022